Case 2:18-cr-20800-SJM-APP ECF No. 123 filed 08/16/19         PageID.645   Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                              Case No. 2:18-cr-20800-1
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 D-1, RAJENDRA BOTHRA,

             Defendant.
                                   /

            ORDER DENYING DEFENDANT'S MOTION FOR
        LEAVE TO FILE REPLY IN EXCESS OF SEVEN PAGES [122]

      Defendant Rajendra Bothra ("Bothra") requests that the Court extend the page

limit for his reply to the Government's response [121] to his emergency motion for

revocation of detention order and for pretrial release [117]. ECF 122. Bothra seeks an

extension from seven pages to 20 pages. Id. at 643. He argues that because the case

is "complex" and "in order to adequately address all legal arguments," he requires the

additional 13 pages. Id. at 642.

      The Court will deny his motion for a page extension on his reply brief. The

Court has sufficient understanding of the case and the complex and numerous

implications at issue. Bothra's motion and brief total 27 pages. ECF 117. The

Government responded in only ten pages. ECF 121. Bothra's reply may only address

and respond to the Government's response, and seven pages is sufficient to

accomplish this. The Court will therefore deny Bothra's motion for a page extension.




                                          1
Case 2:18-cr-20800-SJM-APP ECF No. 123 filed 08/16/19      PageID.646   Page 2 of 2



      WHEREFORE, it is hereby ORDERED that Defendant's motion for leave to

file reply in excess of seven pages [122] is DENIED.

      SO ORDERED.


                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: August 16, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 16, 2019, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         2
